Exhibit 2.1 District of Division No. Court No. Estate No. ASSIGNMENT FOR THE GENAL BENEFIT OF CREDITORS This indenture made this 17th day ofSeptember, 2014 Between Legend Energy Canada Ltd. hereinafter called “the debtor” and KPMG Inc. hereinafter called “the trustee”. WHEREAS the debtor is insolvent and desires to assign and to abandon all its property for distribution among its creditors in pursuance of the Bankruptcy and Insolvency Act (the“Act”), THIS INDENTURE WITNESSETH that the debtor does hereby assign to the trustee, all the debtor’s property, for the uses, intents and purposes provided by the Act. SIGNED at the City of Valley City, in the State of California, in the presence of Niky Lovejoy (Print name of witness)Notary Stamp DATED: September 17, 2014 LEGEND ENERGY CANADA LTD. Per:/s/ (Marshall Diamond-Goldberg) /s/ Signature of witness Registry No.: ALBERTA COURT OF QUEEN’S BENCH IN BANKRUPTCY AND INSOLVENCY IN THE MATTER OF THE BANKRUPTCY OF LEGEND ENERGY CANADA LTD., OF THE OF , IN THE PROVINCE OF ALBERTA ASSIGNMENT FOR THE GENERAL BENEFIT OF CREDITORS KPMG INC. TRUSTEE Bow Valley Square II 205-5th Avenue SW Suite 2700 Calgary AB, T2P 4B9
